FRANK, Judge.
The appellant was convicted for possession of contraband in a state correctional facility. His attorney requested that the jury be instructed on the next lesser included offense of the crime charged — possession of less than twenty grams of marijuana. The trial court denied the request. The state concedes that Wilcott v. State, 509 So.2d 261 (Fla.1987), is precisely on point requiring us to reverse and remand for a new trial.
*23The appellant’s second point, concerning the denial of his motion to suppress, is meritless.
REVERSED AND REMANDED FOR NEW TRIAL.
DANAHY, A.C.J., and HALL, J., concur.